Case 3:19-cv-05603-SK Document 39-1 Filed 05/12/20 Page 1 of 10




                                  Exhibit A
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page21of
                                                           of10
                                                              9
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page32of
                                                           of10
                                                              9
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page43of
                                                           of10
                                                              9
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page54of
                                                           of10
                                                              9
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page65of
                                                           of10
                                                              9
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page76of
                                                           of10
                                                              9
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page87of
                                                           of10
                                                              9
Case
Case3:19-cv-05603-SK
     4:18-cv-02414-DMRDocument 39-1
                        Document 28 Filed
                                     Filed05/12/20
                                           09/10/19 Page
                                                    Page98of
                                                           of10
                                                              9
Case
 Case3:19-cv-05603-SK Document
      4:18-cv-02414-DMR        39-1
                        Document  28 Filed
                                      Filed05/12/20
                                            09/10/19 Page
                                                      Page10
                                                           9 of
                                                             of 10
                                                                9
